Citation Nr: 1024410	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-40 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a 70 percent rating for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to a rating in excess of 70 percent for PTSD.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
February 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In May 2010, the Veteran and his spouse testified before the 
undersigned at the RO.  A transcript of the hearing is 
associated with the claims file.

Since the Board is granting an increase to a 70 percent 
rating for PTSD and remanding for a rating in excess of 70 
percent, the issues have been recharacterized, as set forth 
above.

The issue of entitlement to a rating in excess of 70 percent 
for PTSD and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by social isolation, 
uncontrolled outbursts, and severe sleep disturbance, 
resulting in occupational and social impairment, with 
deficiencies in most areas, and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting herein an increase to a 70 percent 
rating for the Veteran's PTSD and remanding the claim for a 
rating in excess of 70 percent and also remanding the claim 
for TDIU.  As such, any discussion of the duties to notify 
and assist is unnecessary.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD is currently rated as 50 percent disabling 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  A 50 percent 
rating is assigned when PTSD causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is assigned when PTSD causes has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

During the course of his appeal, the Veteran has been 
assigned a number of Global Assessment of Functioning (GAF) 
scores.  A GAF score between 51 and 60 is assigned when an 
individual presents either moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks); 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).

In June 2007, the Veteran underwent VA examination.  He 
reported that he socially isolates.  He lived with his spouse 
and daughter.  He was self-employed.  He had recollections of 
traumatic events and reacted with severe distress and 
withdrawal.  He experienced recurring nightmares and moderate 
physical reactivity and anxiety sensations including heart 
rate and breathing problems, sweating and feeling hot.  The 
Veteran avoided thoughts and feelings associated with his 
trauma every day.  He felt detached and estranged from 
others, including his spouse.  He had difficulty with 
positive emotions and was frequently indifferent.

The Veteran reported sleep difficulties and irritability.  He 
had moderate difficulty with concentrating.  He was 
hypervigilent and always ready to confront dangerous 
situations.  He reported symptoms of depressed mood, 
insomnia, feelings of fatigue and loss of energy, feelings of 
worthlessness, diminished ability to think or concentrate, 
and feelings of hopelessness.  The Veteran was able to relate 
to his spouse and daughter.  He reported that he lost three 
to four months of work in the last year due to anxiety, 
depression, and fear of having a seizure.

On examination, the Veteran's affective state was that of an 
individual who experiences a full range of emotion but 
experiences intense levels of anxiety.  His motor activity 
was tense.  His judgment was fair, and there was no evidence 
of thought disorder.  The Veteran reported sleep disturbance, 
numbness, rage, and startle.  He denied any homicidal or 
suicidal ideation.  The diagnoses were PTSD and mixed anxiety 
and depression, secondary to his seizure disorder.  The GAF 
score was 55.

In an October 2007 written statement, the Veteran's spouse 
indicated that the Veteran was aloof and moody.  He 
disappeared for long periods of time.  She believed that 
their daughter feared the Veteran.  He screamed 
uncontrollably at her.  His spouse feared the Veteran might 
become physical.  Mood swings were frequent, and he sometimes 
broke furniture.  The Veteran alienated himself from all of 
his friends.  Time with extended family was very infrequent 
due to the Veteran being unpredictable.  He did partake in 
occasional activities, but they were always alone.  His 
reliability with regard to work had decreased dramatically.

In May 2010, the Veteran and his spouse testified before the 
undersigned.  He no longer worked because he could not be 
around people.  He spent most of the day in his house, and he 
did not socialize.  His spouse tolerated him, and his 
daughter had to see a psychiatrist.  He got no more than four 
hours of sleep per night.  He had problems with anger and 
went into a rage about once a week.  The Veteran's spouse 
stated that he was almost completely isolated.  She indicated 
that, even when the Veteran had been working, he would lose 
his crew due to his mood swings.  All of his relationships 
were strained.  He became angry and irritable for no reason.  
Her daughter was especially frightened and intimidated.  He 
often left the house without stating where he was going or 
when he was coming back.  They had no social life because she 
was afraid of what he would say to other people.  The Veteran 
had trouble concentrating and often became frustrated.

The Board finds that the evidence supports the assignment of 
a 70 percent rating for PTSD.  In reaching this 
determination, the Board has found that the testimony of the 
Veteran and his spouse is credible.  The Veteran is no longer 
employed and has isolated himself from nearly everyone.  The 
Board thus finds that his psychiatric symptomatology most 
closely approximates the criteria for a 70 percent rating.  
This increase is granted.


ORDER

A rating of 70 percent for PTSD is granted, subject to the 
laws and regulations governing the payment of VA benefits.


REMAND

With regard to the Veteran's claim for a rating in excess of 
70 percent for PTSD, the Veteran and his spouse testified in 
May 2010 that his disability had worsened since he was last 
afforded a VA examination in June 2007.  They specifically 
noted that, since that time, the Veteran stopped working and 
had completely isolated himself.  As such, the Board finds 
that a remand is necessary to afford the Veteran a VA 
examination to determine the current level of severity of his 
PTSD.

With regard to TDIU, in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a TDIU claim is part of a claim 
for a higher rating when such claim is raised by the record 
or asserted by the Veteran.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.

Here, the Veteran reported that he was unable to work due to 
his service-connected disabilities, including the disability 
before the Board.  In light of the Board's determination that 
the Veteran's PTSD warrants a 70 percent rating, his 
disabilities (which also include a service-connected seizure 
disorder, rated 10 percent disabling) satisfy the schedular 
criteria set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 
4.16(a) (2009).

As such, the TDIU aspect of the Veteran's appeal must be 
remanded for further development, to include a VA 
examination, the report of which must contain an assessment 
offered by a VA examiner as to whether Veteran is able to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.  See 38 U.S.C.A. § 5103A 
(West 2002); see also Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Schedule the Veteran for appropriate 
VA examination(s) to address his PTSD and 
TDIU claims.  The claims folder should be 
made available to the examiner(s) for 
review.

PTSD: The examiner is asked to determine 
the extent and severity of the Veteran's 
service-connected PTSD.  The examiner 
should report all pertinent findings and 
estimate the Veteran's GAF Scale score.

TDIU:  The examiner is asked to determine 
whether the symptomatology associated with 
the Veteran's service-connected PTSD 
and/or seizure disorder prevent him from 
working.  The examiner is asked to opine 
as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, it is 
at least as likely as not that his 
service-connected disabilities render him 
unable to secure or follow a substantially 
gainful occupation.  

A complete rationale for any opinions 
expressed and conclusion reached should be 
set forth in a legible report.

2.  After completion of the foregoing, the 
RO should adjudicate the claim of 
entitlement to TDIU and readjudicate the 
claim for an increased rating for PTSD.  
If any benefit sought remains denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


